Exhibit 10.23 A division of Westpac Banking Corporation ABM 33 Level 2, Westpac Place 275 Kent Street Sydney, NSW 2000 T; +61 2 8254 8225 F: +61 2 8254 6941 E: imakovec@westpac.com.au vvww.westpac.com.au 13 March 2014 Hugh Evans Moneytech Limited Level 9, 97 Pacific Highway North Sydney NSW 2060 Dear Hugh Moneytech DealerCard Program Extension of Scheduled Commitment Termination Date to 31 December 2014 We refer to the Receivables Purchase Agreement dated 5 October 2005 between Moneytech Limited, Moneytech Finance Pty Ltd, Moneytech Services Pty Ltd and Westpac Banking Corporation as amended from time to time (the "RPA"). Unless defined herein, defined terms used in this letter have the same meaning as given to them in the RPA. The parties agree that this letter is a Transaction Document for the purposes of the RPA. On and from the date of this letter, the parties to the RPA agree to: (A) amend the definition of Scheduled Commitment Termination Date contained in clause 1.1, by deleting the date "28 February 2014" and inserting "31 December 2014"; (B) amend the definition of Purchase Limit contained in clause 1.1, by deleting the amount "$30,000,000" and inserting 140,000,000"; (C) amend the definition of Cash Reserve Requirement contained in clause 1.1, by deleting (a) in its entirety and inserting: "(a) three times the maximum Concentration Limit applicable at that time; and"; (D) amend the definition of Eligible Receivable contained in clause 1.1, by inserting a new point (u) to read as follows: "(u) which is not classified or could be considered as work in progress under therelevant Credit and Collection Policy." (E) amend clause 8.1(gg)(iii) by deleting the percentage "2%" and inserting "5%"; (F) delete the Schedule of Moneytech Australian Approved Originators in Annexure J and replacing it with the new Schedule of Moneytech Australian Approved Originators as set out in Schedule 1 of this Letter; and (G) delete the Schedule of Concentration Obligors in Annexure K and replacing it with the new Schedule of Concentration Obligors as set out in Schedule 2 of this Letter. Page 1 of 8 All other terms of the RPA remain unchanged. Each attorney executing this deed states that he or she has no notice of revocation or suspension of his or her power of attorney. This letter may be executed in any number of counterparts, each signed by one or more parties to the letter. All of such counterparts taken together shall be deemed to constitute one document. This letter is governed by and construed in accordance with the laws in force in New South Wales and each party submits to the non-exclusive jurisdiction of the courts of New South Wales. Executed for and on behalf of Signed for Moneytech Limited in the presence of: /s/ Scnja Sandral /s/ Christopher Taylor Witness Signature Director Signature Scnja Sandral Christopher Taylor Print Name Print Name /s/ BrianPullar /s/ Hugh Evans Witness Signature Director/Secretary Signature BrianPullar Hugh Evans Print Name Print Name Signed for Moneytech Finance Pty Limited in the presence of: /s/ Scnja Sandral /s/ Christopher Taylor Witness Signature Director Signature Scnja Sandral Christopher Taylor Print Name Print Name /s/ BrianPullar /s/ Hugh Evans Witness Signature Director/Secretary Signature BrianPullar Hugh Evans Print Name Print Name Page 2 of 8 Signed for MoneytechServices Pty Limited in the presence of: /s/ Scnja Sandral /s/ Christopher Taylor Witness Signature Director Signature Scnja Sandral Christopher Taylor Print Name Print Name /s/ BrianPullar /s/ Hugh Evans Witness Signature Director/Secretary Signature BrianPullar Hugh Evans Print Name Print Name Westpac Banking Corporation by its attorney under power of attorney in the presence of: Witness Signature Tier 1 Attorney Signature Print Name Print Name Tier 1 Attorney Signature Print Name Page 3 of 8 Signed for Moneytech Services Pty Limited in the presence of: Witness Signature Director Signature Print Name Print Name Witness Signature Director/Secretary Signature Print Name Print Name Westpac Banking Corporation by Its attorney under power of attorney In the presence of: /s/ Craig Leeming /s/ Ian Makovec Witness Signature Tier 1 Attorney Signature Craig Leeming IAN MAKOVEC Print Name TIER ONE ATTORNEY /s/ Richard Lovell Tier 1 Attorney Signature Richard Lovell Tier One Attorney Page 4 of 8 Schedule 1 Annexure J Schedule of other Moneytech Australian Approved Originators Australian Approved Originator Concentration Limit Date of Charge in favour of Westpac DSO Maximum (days) OBCrest AR Pty Ltd ABN 34 The lesser of the Cash Reserve and A$4,000,000 59 Progility Invoicing Pty Ltd ABN 11 The lesser of the Cash Reserve and $4,800,000. 59 Shelde Pty Limited ACN: A$2,000,000 59 Page 5 of 8 Schedule 2 Annexure K Schedule of Concentration Obligors Concentration Obligor Concentration Limit Date Approved by Eligible Insurer Collection Date of Amount Due Alphawest Services Pty Ltd ABN 49 A$1,500,000 7 September 2011 30 days from End of Month of Invoice ASG Group Limited ABN 57 A$1,000,000 7 September 2011 30 days from End of Month of Invoice AAPT Limited ABN 22 A$750,000 18 January 2013 30 days from End of Month of Invoice Alcatel-Lucent Australia Limited ABN 97 A$500,000 11 June 2013 30 days from End of Month of Invoice Australia and New Zealand Banking Group Limited ABN 11 28 November 2013 60 Days from Date of Invoice Australian Geographic Retail Pty Ltd ABN:96 A$500,000 09 October 2012 30 days from End of Month of Invoice BHP Billiton Iron Ore Pty Ltd ABN 46 A$1,000,000 23 September 2013 30 days from End of Month of Invoice Bridge Point Communications ABN 29 A$1,000,000 18 January 2013 30 days from End of Month of Invoice BT Australasia Pty Ltd ABN 93 18 October 2013 30 days from End of Month of Invoice Commonwealth Bank of Australia ABN 61 28 November 2013 60 days from Invoice Cisco Systems Australia Pty Ltd ABN 52 A$400,000 5 July 2011 30 days from Date of Invoice Citi Pacific Mining Management Pty Ltd ABN 64 A$500,000 26 September 2013 30 days from End of Month of Invoice Coles Group Limited ABN 11 A$1,000,000 11 March 2014 60 days from End of Month of Invoice Commonwealth Bank of Australia ABN 48 A$750,000 27 June 2012 30 days from Date of Invoice Communications Design and Management Pty Ltd ABN 46 A$1,000,000 12 September 2011 30 days from End of Month of Invoice Currumbin Surf Factory Outlet Pty LimitedABN 88 A$250,000 26 July 2012 60 days from End of Month of Invoice David Jones Limited ABN: 75 A$1,000,000 7 December 2011 60 days from End of Month of Invoice Dell Australia Pty Ltd ABN 46 A$1,000,000 18 February 2011 30 days from End of Month of Invoice DeaIHQ Online Pty Ltd ACN A$500,000 29 January 2014 30 days from End of Month of Invoice Department of Broadband Communications ABN 51 A$500,000 14 January 2013 30 days from End of Month of Invoice Dimension Data Australia Pty Ltd ABN 65 A$1,500,000 7 September 2011 30 days from Date of Invoice Distribution Central Pty Limited ABN:70 A$250,000 27 June 2012 30 days from D of Invoice Page 6 of 8 Concentration Obligor Concentration Limit Date Approved by Eligible Insurer Collection Date of Amount Due Dungeon Crawl Pty Ltd ACN 19 September 2012 30 days from End of Month of Invoice Fashion Factory Outlets (Trade Secret) Pty Limited ABN 73 A$300,000 27 June 2012 60 days from End of Month of Invoice Flight Centre Technology Pty Ltd ABN 99 A$600,000 27 June 2012 30 days from Date of Invoice Fortescue Metals Group Limited ABN 57 A$1,000,000 18 November 2013 60 days from End of Month of Invoice Frontline Systems Australia Pty Ltd ABN 61 A$500,000 7 September 2011 30 days from End of Month of Invoice Fujitsu Australia Limited ABN 19 A$1,000,000 18 January 2013 30 days from End of Month of Invoice GE Healthcare Australia Pty Ltd ABN 32 A$500,000 12 November 2013 30 days from End of Month of Invoice General Pants Co Pty Limited ABN 81 A$1,000,000 26 July 2012 60 days from End of Month of Invoice Globalize Pty Ltd ABN 86 A$250,000 26 July 2012 60 days from End of Month of Invoice Grays (NSW) Pty Limited ABN:35 A$750,000 27 June 2012 30 days from Date of Invoice Healthscope Limited ABN 85 A$500 000 23 September 2013 30 days from End of Month of Invoice Hewlett-Packard Australia Pty Ltd ABN 74 A$1,500,000 7 September 2011 30 days from Date of Invoice IBM Australia Ltd ABN 79 A$1,000,000 7 September 2011 30 days from End of Month of Invoice Infoplex Pty Ltd ABN 39 A$500,000 24 April 2012 30 days from End of Month of Invoice Kmart Australia Limited ABN 73 A$750,000 7 June 2013 30 days from End of Month of Invoice Laing O'Rourke Australia Construction Pty Ltd ABN 39 A$500,000 23 September 2013 30 days from End of Month of Invoice Leighton Holdings Limited ABN 57 A$1,000,000 6 November 2013 30 days from End of Month of Invoice Lexmark International Australia Pty Ltd ABN 86 A$1,500,000 5 July 2011 30 days from Date of Invoice Lenovo (Australia & New Zealand) Pty Ltd ABN 70 A$1,000,000 23 September 2012 30 days from End of Month of Invoice Macquarie Group Limited ABN 94 including: Macquarie Equipment Finance Pty Ltd ABN 93 acquarie Group Services Pty Ltd ABN 53 A$1,750,000.00 5 September 2011 30 days from End of Month of Invoice Macquarie Telecom Pty Limited ABN 21 A$1,000,000 22 January 2013 30 days from End of Month of Invoice Metcash Limited ABN 32 A$500,000 23 September 2013 30 days from End of Month of Invoice Myer Pty Limited ABN 83 A$1,000,000 7 December 2011 60 days from End of Month of Invoice MTC Group ABN 74 A$500,000 7 September 2011 30 days from Enii of Month of Invoice Page 7 of 8 Concentration Obligor Concentration Limit Date Approved by Eligible Insurer Collection Date of Amount Due NEC Australia Pty Ltd ABN 86 A$1,000,000 27 June 2012 30 days from Date of Invoice Netsolutions Australia Pty Limited ABN 83 A$500,000 27 June 2012 30 days from Date of Invoice Next Athleisure Pty Limited ABN 47 A$500,000 8 December 2011 60 days from End of Month of Invoice Newcrest Mining Limited ABN 20 A$500,000 11 September 2013 30 days from End of Month of Invoice 02 Networks Pty Ltd ABN 55 A$300,000 12 September 2011 30 days from End of Month of Invoice Panasonic Australia Pty Ltd ABN 83 A$500,000 27 June 2012 30 days from Date of Invoice Roads and Maritime Services ABN 76 A$1000,000 12 August 2013 30 days from End of Month of Invoice Planit Test Management Solutions Pty Limited ABN 61 A$500,000 21 January 2013 30 days from End of Month of Invoice Rheem Australia Pty Ltd ABN 21 A$1,000,000 30 January 2011 21 days from Date of Invoice Reserve Bank of Australia ABN 50 A$1,000,000 11 March 2014 60 days from Date of Invoice Rio Tinto Limited ABN 96 A$500,000 4 November 2013 30 days from End of Month of invoice Rogues Jeanery Pty Limited ABN 61 A$300,000 27 June 2012 60 days from End of Month of Invoice Sanyo (Oceania) Pty Ltd ABN:38 A$500,000 27 June 2012 30 days from Date of Invoice SGS Australia Pty Ltd ABN 44 A$500,000 11 November 2013 30 days from End of Month of Invoice Sunshades Eyeware Pty Limited ABN 70 A$750,000 16 July 2012 30 days from Date of Invoice Teac Australia Pty Ltd ABN 11 A$500,000 22 June 2011 30 days from End of Month of Invoice Telstra Corporation Limited ABN 33 A$1,500,000 14 March 2011 30 days from End of Month of Invoice Universal Store Pty Limited ABN 89 A$250,000 26 July 2012 60 days from End of Month of Invoice University of Western Sydney ABN 53 A$1,000,000 4 January 2011 30 days from End of Month of Invoice UXC Limited ABN 65 A$1,000,000 12 September 2011 30 days from End of Month of Invoice Verizon Australia Pty Limited ABN 62 18 January 2013 30 days from End of Month of Invoice Virgin Australia Airlines Pty Ltd ABN 36 A$500,000 23 September 2013 30 days from End of Month of Invoice Vodafone Hutchison Australia Pty Limited ABN 76 A$1,000,000 18 January 2013 30 days from End of Month of Invoice Westpac Banking Corporation ABN 33 A$1,000000 60 days from Date of Invoice Woolworths Limited ABN 88 A$1,000,000 8 November 2011 60 days from End of Month of Invoice Page 8 of 8
